453 Pa. 622 (1973)
Commonwealth
v.
Sasser, Appellant.
Supreme Court of Pennsylvania.
Submitted April 23, 1973.
September 19, 1973.
Before JONES, C.J., EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.
*623 Edward K. Nichols, Jr., for appellant.
Linda West Conley and Milton M. Stein, Assistant District Attorneys, Richard A. Sprague, First Assistant District Attorney, and Arlen Specter, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, September 19, 1973:
Appellant Robert Sasser's judgment of sentence upon conviction of second degree murder is affirmed. This Court will not consider appellant's contention that his extrajudicial statement should have been suppressed because the fruit of an unlawful arrest in view of his failure to raise that issue pretrial as required by Pennsylvania Rule of Criminal Procedure 323(b). Appellant's contention that the evidence was insufficient to show his participation in the murder is meritless. Commonwealth v. Robb, 284 Pa. 99, 130 A. 302 (1925). See also Commonwealth v. Pierce, 437 Pa. 266, 263 A.2d 350 (1970).